         Case 3:20-cv-03005-RS Document 251 Filed 07/14/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 14 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
STATE OF CALIFORNIA; et al.,                     No.    20-16606

                 Plaintiffs-Appellees,           D.C. No. 3:20-cv-03005-RS
                                                 Northern District of California,
  v.                                             San Francisco

U.S. ENVIRONMENTAL PROTECTION                    ORDER
AGENCY; et al.,

                 Defendants-Appellees,

  v.

CHANTELL SACKETT; MICHAEL
SACKETT,

                 Movants-Appellants.

Before: RAWLINSON and VANDYKE, Circuit Judges.

       The motion to expedite calendaring and resolution of this appeal (Docket

Entry No. 43) is denied.

       The motion to continue to hold this appeal in abeyance (Docket Entry No.

41) is granted. Proceedings in this appeal are stayed pending the district court’s

resolution of the anticipated motion for remand. Within 14 days after the district

court’s resolution of that motion, appellants shall file a status report and/or motion

for appropriate relief in this appeal.




AC/MOATT
